IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20737
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WANDA T. GIANCATERINO,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-599-1
                       --------------------
                           June 14, 2001

Before   WIENER, DeMOSS, and DENNIS, Circuit Judges

PER CURIAM:*

     Wanda Giancaterino appeals her jury conviction and sentence

for manufacturing, transferring, possessing, and concealing

counterfeit U.S. currency in violation of      18 U.S.C. §§ 471-73.

For the first time on direct appeal, she asserts that she

received ineffective assistance of counsel at trial.

     The only argument Giancaterino has briefed concerns the

effect her counsel’s alleged ineffectiveness had on her sentence.

Direct appeal of her conviction is therefore waived.      See Yohey



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20737
                                 -2-

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed. R. App. P.

28(a)(9).

     We address the merits of Giancaterino’s ineffectiveness

argument, despite being raised for the first time on appeal,

because we find this to be one of the “rare” cases where the

record allows a fair evaluation of the claim’s merits.       See

United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992);

United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

     In order to establish ineffective assistance of counsel,

Giancaterino must show that (1) her counsel's performance was

deficient in that it fell below an objective standard of

reasonableness, and (2) the deficient performance prejudiced her

defense.    Strickland v. Washington, 466 U.S. 668, 689-94 (1984)

Giancaterino fails to meet either requirement.

     The record establishes that her counsel’s decision to

proceed to trial after the Government refused a conditional

guilty plea was a strategic judgment call.    The record is devoid

of evidence to rebut the “strong presumption that counsel’s

conduct [fell] within the wide range of reasonable professional

assistance.”    See id. at 689.

     Giancaterino furthermore concedes, and the record supports,

that she cannot establish the requisite prejudice because it is

purely speculative whether the district court would have awarded

a two-level decrease for acceptance of responsibility under

U.S.S.G. § 3E1.1 had she pleaded guilty.     See id. at 694.

(defendant must show to a reasonable probability that the result

of the proceeding would have been different).    AFFIRMED.